Citation Nr: 0640277	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-05 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals, implant, 
first metatarsophalangeal joint of the left foot (claimed as 
joint pain).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied service 
connection for residuals, implant, first metatarsophalangeal 
joint, left foot (claimed as joint pain).    

In March 2005 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In June 2005 and July 2006 the Board remanded the case for 
further development.  That development has been completed.  


FINDING OF FACT

Residuals of an implant in the first metatarsophalangeal 
joint of the left foot are not etiologically related to 
service, nor was degenerative joint disease in the left foot 
demonstrated within one year of separation from service.  



CONCLUSION OF LAW

Residuals of an implant in the first metatarsophalangeal 
joint of the left foot were not incurred in or aggravated by 
service, nor may in-service incurrence of degenerative joint 
disease of the left foot be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

September 2001 and June 2005 VCAA letters informed the 
veteran of the information and evidence required to establish 
service connection for his left foot condition.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

With respect to the fourth element, the June 2005 VCAA letter 
stated, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This letter 
thus satisfied the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial decision in this case.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claim was 
readjudicated in the September 2006 supplemental statement of 
the case (SSOC) which reconsidered the claim based on all the 
evidence of record.  Therefore, any timing deficiency was 
remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Notice regarding disability ratings and effective dates was 
provided in a July 2006 letter.  Although this letter also 
had a timing deficiency, it was remedied by readjudication of 
the claim in the September 2006 SSOC.  Therefore, the veteran 
has received all notice required by the VCAA.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) 
(2006).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded a VA examination to 
evaluate his left foot condition in February 2003.  

In July 2003 the RO made a request to the National Personnel 
Records Center (NPRC) for active duty clinical records 
reflecting treatment for joint pain in the left foot from 
October through December 1969 from the 173rd Airborne 
Brigade, HHC 4th Battalion, 503rd Infantry.  In a response 
that same month, the NPRC indicated that the name of the 
hospital was necessary so the search could be made.  In an 
October 2004 letter, the RO asked the veteran to provide the 
name of the hospital or medical facility and dates of 
treatment, however, the record reflects that the veteran did 
not respond.  

The June 2005 Board remand instructed that the RO, via the 
AMC, contact Dr. D., and request copies of all clinical 
records reflecting treatment for a left foot disorder from 
1968 to the present, contact the veteran and ask him to 
provide the full name, address, and dates of treatment by Dr. 
R., and, after this information was provided, contact Dr. R. 
and request that he provide copies of all records of 
treatment for a left foot disorder.  

The record reflects that the AMC sent letters to Dr. D. in 
June and August 2005, requesting records of treatment, but 
that there had been no response.  While the June 2005 VCAA 
letter asked the veteran to provide a Form 21-4142 for Dr. 
R., so that treatment records described in the June 2005 
remand could be obtained, the record does not reflect that 
the veteran has provided the necessary release.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

VA is only required to obtain evidence that a claimant 
"adequately identifies," and authorizes the Secretary to 
obtain  38 U.S.C.A. § 5103A(b),(c).  As the veteran has not 
provided release forms for treatment records from Dr.R., he 
has not authorized VA to obtain them.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records include treatment in August 1968 for 
bilateral pes planus with painful fifth digits.  A September 
1968 record of treatment indicates that X-rays were negative 
and the impression was bilateral plantar pain and the veteran 
was ordered arch supports.  The April 1970 separation 
examination was normal.  

The veteran underwent VA examination to evaluate his left 
foot in February 2003.  The examiner acknowledged review of 
the claims file and service medical records.  The veteran 
complained of joint pain, weakness, stiffness, swelling, 
heat, and redness in the left first metatarsophalangeal 
joint.  He described pain while standing after 30 to 45 
minutes.  He stated that the pain got worse with walking and 
standing and was alleviated slightly with ibuprofen and rest.  
He used a cane and corrective shoes which he was given by the 
orthotics clinic.  

The veteran gave a history of being a paratrooper in service.  
On his first jump, he was not prepared to land, and landed 
right on his left foot, with the ball of his foot taking the 
brunt of the fall.  He did not seek treatment, but later 
sought treatment for pain in the left fifth toe.  The veteran 
described progressively worsening pain over the previous 30 
years, and reported that he had a silastic implant placed in 
the first metatarsophalangeal joint in April 2001.  He stated 
that his pain was much worse since the surgery and that he 
regretted having it done.  

On physical examination the veteran was using a cane on the 
left side.  He was able to get on and off the examination 
table without difficulty, and could heel and toe walk as well 
as tandem walk.  He had excruciating tenderness with very 
light touch.  Ankle dorsiflexion was 0 to 20 degrees and 
bilaterally equal.  Ankle plantar flexion was to 30 degrees 
and bilaterally equal.  He had equal strength in the 
bilateral lower extremities and bilateral foot strength.  
There was positive dorsalis pedis and posterior tibial pulses 
bilaterally.  There was no pes planus, but the veteran did 
have a hallux valgus deformity on the left with a 12 degree 
deviation.  There was onychomycosis times 10.  There was no 
peripheral edema or bony deformities.  There was a well-
healed scar measuring 5 cm by 1.5 cm over the left first 
metatarsophalangeal joint, with no erythema, edema, or 
exudate.  The left toe was slightly edematous when compared 
to the right on visual inspection.  

The examiner reviewed a January 2003 CT scan of the left 
foot, which revealed considerable lucency around the proximal 
and distal stem of the first metatarsophalanegal joint, the 
prosthesis, raising the possibility of loosening.  The distal 
tip of the prosthesis extended to a small cortical defect at 
the head of the proximal phalanx along the inferior margin.  
In addition, focal cortical defects were present along the 
superior inferior margins of the distal proximal phalanx.  

The diagnosis was left foot degenerative joint disease with 
recent total silastic implant of the left first 
metatarsophalangeal joint in April 2001.  The examiner opined 
that it was less likely than not that the current 
degenerative joint disease in the left first 
metatarsophalangeal joint was related to the two or three 
visits to sick call in service, in which the veteran 
complained of bilateral fifth toe pain.  The examiner opined 
that these incidents were clearly not related to the 
veteran's current disability, and added that there were no 
service medical records to verify any injury or recurrent 
complaints of pain to the left foot first metatarsophalangeal 
joint.  

The first element of a successful service connection claim is 
met in this case, as the February 2003 VA examination 
included a diagnosis of degenerative joint disease in the 
left foot.  In addition, VA treatment records from July 1997 
to April 2003 reflect ongoing complaints regarding and 
treatment for the left foot condition, including March 2003 
removal of the implant in the first metatarsophalangeal joint 
of the left foot.   

In regard to the second element, the veteran has consistently 
reported an injury to his left foot after his first jump as a 
paratrooper in service.  He specifically testified at the 
March 2005 Travel Board hearing that, on his first jump, he 
landed with his weight on the left foot, as opposed to 
distributed over the toes, and that, while he did not report 
the injury, he went to sick call a few times with complaints 
regarding the left big toe, but was treated with arches 
because of the left little toe being curved under.  

Although the service medical records do not document this 
reported injury, the veteran is competent to report this 
history as it is a factual matter of which he had first hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 
38 C.F.R. § 3.159(a)(2).  In addition, the service medical 
records do indicate that the veteran was treated for painful 
fifth digits and given arch supports.  The Board accepts the 
veteran's lay statement as proof of the injury in service, 
satisfying the second element of the service connection 
claim.  

While the first two criteria are met, the service connection 
claim must fail as there is no medical evidence of a nexus 
between the current left foot condition and service.  The 
Board acknowledges that the veteran testified at the March 
2005 Travel Board hearing that he started seeing doctors for 
this left foot "right after" service and the VA treatment 
records indicate the veteran making complaints of continued 
pain at the big toe joint with reports of trauma to the left 
big toe in service.  These statements can be read as 
reporting a continuity of symptomatology of left foot pain 
since service.  However, such a report must be weighed 
against the medical evidence.  Cf. Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).  

While the VA treatment records reflect ongoing treatment for 
complaints regarding the left foot, none of these records of 
treatment includes an opinion as to etiology of the current 
left foot condition.  Further, the February 2003 examiner 
specifically opined that current degenerative joint disease 
in the left foot is not related to in-service visits made to 
sick call.  While the examiner did not provide a specific 
opinion regarding whether or not the current left foot 
condition is related to the veteran's reported in-service 
injury, the examiner did consider this reported history in 
rendering her opinion.  

Therefore, review of the record reveals no competent medical 
evidence linking the current left foot condition to service.  
While the veteran himself has made the claim of service 
connection, as a layperson, he is not competent to express an 
opinion as to medical causation, as he has neither claimed, 
nor shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board has also considered entitlement to presumptive 
service connection for degenerative joint disease of the left 
foot.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Degenerative arthritis, or arthritis, is present to a degree 
of 10 percent only if there is X-ray evidence of that 
condition.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this 
case, degenerative arthritis of the first metatarsophalangeal 
joint of the left foot was not demonstrated by X-ray evidence 
until March 1999.  Therefore, the Board cannot entertain a 
potential grant of service connection on a presumptive basis.  

Thus, in the absence of any medical evidence of a nexus 
between the current left foot condition and service or X-ray 
evidence of arthritis within a year of separation, the claim 
must be denied on both direct and presumptive bases.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for residuals, implant, 
first metatarsophalangeal joint of the left foot (claimed as 
joint pain) is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


